                 Case 1:18-cv-10657-VEC Document 34 Filed 12/01/20 Page 1 of 2




                                                                                                                  Hogan Lovells US LLP
                                                                                                                  390 Madison Avenue
                                                                                                                  New York, NY 10017
                                                                                                                  T +1 212 918 3000
                                                                                                                  F +1 212 918 3100
                                                                                                                  www.hoganlovells.com

December 1, 2020

By Electronic Case File

The Honorable Valerie Caproni
United States District Judge
Thurgood Marshall
United States Courthouse, Courtroom 443
40 Foley Square
New York, NY 10007


  Re:              Orlando Garcia Gil and Gustavo Martinez v. Danny Bensusan, Steve Bensusan,
                   and Greenwich Village Entertainment Group, LLC
                   Case 1:18-cv-10657-VEC

Dear Judge Caproni:

We represent Danny Bensusan, Steve Bensusan, and Greenwich Village Entertainment Group, LLC
(hereinafter, the “Defendants”) in the above-captioned matter. Pursuant to the Opinion and Order,
dated October 30, 2019, which compelled this matter to arbitration, and along with counsel for the
Plaintiffs we submit a joint update on the status of the arbitration proceeding.

Plaintiffs filed a Demand for Arbitration with the American Arbitration Association (“AAA”) on November
12, 2019. An arbitrator was appointed on February 5, 2020 to which Plaintiff’s counsel has objected.
Due to the coronavirus, the AAA and the parties have delayed further proceedings and expect to
resume shortly.

On June 23, 2020, Counsel for the Plaintiffs sent a status update to Jonathan Weed of the American
Arbitration Association in a letter, signed and on official letterhead, in response to Mr. Weed’s request
for a status update on the case. Defendants were copied on this notification. Plaintiffs’ June 23rd letter
notified Mr. Weed and Defendants that Plaintiff Orlando Garcia Gil had died. On information and belief,
we understand that Mr. Gil died at the latest in April 2020 of suspected COVID-19.

On November 30th, 2020 Plaintiff’s Counsel notified Defendants, for the first time, that he had spoken
with Mr. Garcia Gil’s brother and informed him of the family’s right to have an administrator appointed
and continue the litigation against the Defendants. However, Plaintiffs’ counsel has been unable to get
in contact with Mr. Garcia Gil’s three children who live in Mexico and who are, upon information and
belief, the heirs of the estate of Mr. Garcia Gil. To date, Orlando Garcia Gil’s heirs have not moved to
identify any successor or representative who will be substituted for the decedent. Since it has been
more than ninety (90) days since the June 23rd notice of the suggestion of death, Defendants
respectfully requests that Mr. Gil be dismissed from the case pursuant to FRCP 25(a)(1).

Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. Legal Services
Center: Berlin. For more information see www.hoganlovells.com
          Case 1:18-cv-10657-VEC Document 34 Filed 12/01/20 Page 2 of 2




Plaintiffs’ Counsel asserts the June 23rd notice notifying the Defense Counsel of Plaintiff Garcia Gil’s
death is not proper notice under FRCP 25(a)(1) as it was not served pursuant to FRCP 4 and FRCP
5 and the heirs to the estate of Mr. Garcia Gil have not received such notice. Pursuant to New York
case law, Defendants disagree that service was improper and that the suggestion of death must be
served on Mr. Gil’s heirs, wherein the legal successors had not been identified.

Additionally, on November 6th, 2020 Plaintiffs’ counsel received a consent to change attorney form
signed by Plaintiff Gustavo Martinez and the law firm of Elefterakis Elefterakis and Panek. Plaintiffs’
counsel is in the process of turning over the file to incoming counsel and such transfer should occur
in the next two weeks.


Very truly yours,

\s\Kenneth Kirschner____
Kenneth Kirschner
Partner
Kenneth.Kirschner@hoganlovells.com
D 212-918-3260


Cc: Brett M. Schatz, Esq.
    Maria Benvenuto, Esq.
